DETAILED ACTION
This detailed action is in response to the application filed on September 24, 2020, and any subsequent filings.
By preliminary amendment Applicants have canceled Claims 3, 4, 13, 16, 17, 19, and 20.  Claims 1, 2, 5-12, 14, 15, 18, and 21-27 are pending.  Claims 14, 15, 18, and 21-27 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Ms. Chang Yang on February 8, 2022, a confirmation of the provisional election required by the prior examiner was made without traverse to prosecute the invention of Group I, Claims 1, 2, and 5-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14, 15, 18, and 21-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to because they do not comply the requirement in 37 CFR 1.84 for clean, black, dense, dark, uniformly thick, and well-defined lines with legible numbers and letters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 9, the phrase "one or more" should appear before "carbon" to be consistent with the recitation of "one or more carbon" in line 8.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in lines 10 and 11 both, the phrase "one or more" should appear before "carbon" to be consistent with the recitation of "one or more carbon" in Claim 1, line 8, from which the claim depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plate-and-frame membrane reactor" yet nothing in the claim or written description indicates any sort of chemical reaction such that a person of ordinary skill in the art would understand the meaning of the limitation.
Claim 2 recites the limitation ">95 %" in line 5 yet does not provide any basis for the percentage such as volume, mass, or molecular weight.
Claim 2, line 9, recites the limitation "loading amount" yet the claim and written description do not define the limitation such that a person of ordinary skill in the art would understand the meaning of the limitation.
Claim 2 recites the limitation "carbon nano-material layer on the surfaces of the base membrane layers in" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites a water flux having units of "L·(m2·h·bar)-1" yet as indicated by the Royal Society of Chemistry, these units represent water permeability (Page 1 ("Pg")).
Claim 2 recites a specific resistance having units of "m-2" yet as indicated by Doran, "Unit Operations," Bioprocess Eng'g Principles, 2d, 2013, "specific resistance is very difficult to define in practice" (Pg11/Paragraph 4 ("Pr")) such that one of ordinary skill in the art would not understand the meaning of the limitation
Claim 2, line 12, recites the limitation "effective filtration area" yet the claim and written description do not define the limitation such that a person of ordinary skill in the art would understand the meaning of the limitation.  For purposes of examination, the limitation will be interpreted as any filtration area.
Claim 2 recites the limitation "base membrane" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites an orifice plate between a base membrane layer and outlet pipe yet does not indicate which base membrane layer of the multiple base membrane layers recited in Claim 1 from which the claim depends.
Claim 8 recites a fastener having a reference character 24 which is currently deleted yet Figure 1 indicated reference character 24 is a valve.
Claim 9 recites the limitation "effective filtration area" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as any filtration area.
Claim 9, line 3, recites the limitation "effective filtration area" yet the claim and written description do not define the limitation such that a person of ordinary skill in the art would understand the meaning of the limitation.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 an 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morita, U.S. Publication No. 2010/0096317 ("Morita") in view of Cui, et al., U.S. Publication No. 2011/0259747 ("Cui").
Applicants' claims are directed towards a device.
Regarding Claims 1 and 5-11, Morita discloses embodiments of an advanced water treatment device comprising a plate-and-frame membrane reactor (Figs. 5, item 100, Pr155,172,176; see also 112(b) analysis above), a water inlet pipe (Fig. 20, item 93a, Pr253), a water outlet pipe (Figs. 4, 5, item 81, Pr174), a clear water reservoir (Fig. 5 (note piping outside reactor 100 interpreted as clean water reservoir)), and an oxidant dosing system (Pr28).
Morita does not disclose a carbon nano-material composite membrane comprising a graphene carbon non-material layer and base membrane layer.
Cui also relates to an advanced water treatment device and discloses a carbon nano-material composite membrane comprising a graphene carbon non-material layer and base membrane layer (Pr42,44,46,53)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine plate-and-frame membrane reactor disclosed by Morita with the carbon nano-material composite membrane disclosed by Cui because, according to Cui, the composite provides for sterilization such inactivating bacterial and other undesirable organisms (Pr42,43).
Additional Disclosures Included:  Claim 5: a flow guide screen plate (Morita, Figs. 2, 9), a silica seal gel ring (Morita, Pr113, see MPEP 2144.07 (choice of material based upon suitability obvious)), and an orifice plate (Morita, Figs. 1, 2, 4, item 10).  Claim 6: a base plate, plurality of fluid guide trenches, and a plurality of fluid guide holes (Morita, Fig. 1).  Claim 7: one flow guide screen plate, silica gel seal ring, carbon nano-material composite membrane, and orifice plate form a membrane separation assembly (Morita, Figs. 1, 2) and the plate-and-frame membrane reactor comprises a plurality of membrane separation assemblies arranged side by side (Morita, Figs. 4, 5).  Claim 8: a thrust plate, front partition plate, pressing plate, rear partition plate, middle partition plates, internal cavities (Morita, Figs. 2, 4, 9-11, 15, 18; see also 112(b) analysis above).  Claim 9: a ratio of the cross-sectional area of the internal cavities to the effective filtration area of the carbon non-material composite membranes (see 112(b) analysis above).  Claim 10: a raw water tank and pipelines (Morita, Fig. 20, item 96, Pr254), an oxidant storage tank (Morita, Pr28 (note addition of oxidants inherently discloses oxidants store in separate container)), a pump (Morita, Fig. 20 (note use of pump 97 known)), a flow meter (Morita, Pr28 (note determination of concentration of oxidant inherently requires a flow meter)).  Claim 11: a pressure gauge (Morita, Pr189 (note use of pressure gauge known)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morita, U.S. Publication No. 2010/0096317 ("Morita") in view of Cui, et al., U.S. Publication No. 2011/0259747 ("Cui") as applied to Claim 1 above, and further in view of Yokoi, U.S. Publication No. 2010/0032387 ("Yokoi").
Applicants' claims are directed towards a device.
The combination of Morita and Cui discloses the advanced water treatment device according to Claim 1 except the use of an ammonia tank, pump, and heat exchanger to regenerate the membrane.
Yokoi also relates to an advanced water treatment device and discloses the use of an ammonia tank (Fig. 1, item 21, Pr84), pump (Fig. 1, item 22, Pr84), and heat exchanger (Fig. 1, item 23, Pr84).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the membrane operation using an oxidant disclosed by Morita and Cui with the membrane operation using an oxidant and ammonia cleaning disclosed by Yokoi because, according to Yokoi, the combination reduced the cleaning time by a factor of five (Pr95,97 (note cleaning time reduced from 1000 to 200 hours)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779